Filed 9/16/15 P. v. Rosas CA2/4
               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


THE PEOPLE,                                                          B260093

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. TA131226)
         v.

ERNESTO ROSAS, JR.,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County,
Patrick Connolly, Judge.
         Jasmine Patel, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Respondent.



                              _____________________________________
      On December 4, 2014, appellant, a self-admitted gang member, approached
the victim, the victim’s brother, the victim’s cousin, and the victim’s fiancée at the
victim’s restaurant. Appellant said he was there to collect money owed to the
Mexican Mafia. Appellant told the victim that if he did not pay $7,000 within the
hour, he would be killed. The victim’s fiancée called the police, and appellant was
arrested at the restaurant.
      On October 22, 2014, appellant pled no contest to one count of attempted
extortion, and admitted related gang allegations. He was sentenced to seven years
to life. Appellant filed a timely notice of appeal, and requested a certificate of
probable cause, which was denied. After examining the record, appointed
appellate counsel filed a brief raising no issues, but asking this court to
independently review the record on appeal pursuant to People v. Wende (1979)
                                                                              1
25 Cal. 3d 436, 441-442. (See Smith v. Robbins (2000) 528 U.S. 259, 264.)
      On June 10, 2015, we advised appellant he had 30 days within which to
submit by brief or letter any contentions or argument he wished this court to
consider. No response was received.
      This court has examined the entire record in accordance with People v.
Wende, supra, 25 Cal.3d at pages 441-442, and is satisfied appellant’s attorney has
fully complied with the responsibilities of counsel, and no arguable issues exist.
Accordingly, we affirm the judgment of conviction.




1
      Appellate counsel filed a request with the superior court to correct
appellant’s presentence custody credits. In response, on June 12, 2015, an
amended abstract of judgment was filed, showing an increase in custody credits
from 386 to 646.
                                           2
                                 DISPOSITION
     The judgment is affirmed.


     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                          MANELLA, J.


We concur:




EPSTEIN, P. J.




WILLHITE, J.




                                   3